Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 1 of 39




 WHITEHEAD DECLARATION
                                            EXHIBIT H
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 2 of 39

Marc Johnson                                               December 3, 2019

                                                                      Page 1
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                   Videotaped
                   Deposition Upon Oral Examination of
                               MARC A. JOHNSON
     --------------------------------------------------------
                                   2:05 p.m.
                         Tuesday, December 3, 2019
                       1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:     Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 3 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 15
  1                  MS. MELL:   Object to the form.
  2            A.    Yes.
  3            Q.    Now, some of the personnel may be different, but
  4   in terms of the structure, is that more or less the way
  5   that things are today?
  6            A.    Yes.
  7            Q.    All right, who's housed at the Northwest
  8   Detention Center?
  9                  MS. MELL:   Object to the form.
 10            A.    Detainees that have been taken into Immigration
 11   and Customs Enforcement custody.
 12            Q.    Are the folks there in any sort of criminal
 13   detention?
 14                  MS. MELL:   Object to the form of the question.
 15            A.    Not to my knowledge.
 16            Q.    To your knowledge, are they there as punishment?
 17                  MS. MELL:   Object to the form of the question.
 18            A.    No.
 19            Q.    Have you or any of your coworkers talked about
 20   this lawsuit?
 21            A.    Yes.
 22            Q.    Tell me about some of those conversations.
 23            A.    We talked about that, you know, there is a
 24   lawsuit.      I've seen some updates in the news and stuff.
 25   It's been very brief, nothing -- nothing major.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 4 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 20
  1            Q.    In what way?
  2                  MS. MELL:    Object to the form of the question.
  3            A.    If -- it would -- it would get done regardless
  4   if the detainees did it or not.         It's not a mandatory
  5   thing.
  6            Q.    But certainly the work they do helps out?
  7                  MS. MELL:    Object to the form of the question.
  8            A.    Yes.
  9            Q.    Now, as a detention officer, do you believe that
 10   part of your job is directing the work and providing
 11   training and supervision of the detainee workers in the
 12   Voluntary Work Program?
 13                  MS. MELL:    Object to the form.
 14            A.    Yes, it's a collateral job.
 15            Q.    When you say collateral, what do you mean?
 16            A.    As a detention officer, we're doing multiple
 17   things at once, you know.       The main focus is safety and
 18   security, but a part of that is, you know, making sure that
 19   order is maintained and cleanliness is maintained in the
 20   units and other areas wherever you're assigned, so yes.
 21            Q.    All right.   Well, let's take a look at
 22   Exhibit-313.      Now, at the top there, this appears to be an
 23   excerpt from GEO's Policy and Procedure Manual.            This is
 24   the Chapter: Detainee Services and Program, Title:
 25   Voluntary Work Program.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 5 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 27
  1   giving them guidance.
  2            Q.    Now, do the detainee workers in the recreation
  3   yard have discretion to deviate from the rules,
  4   regulations, or guidance, however you want to characterize
  5   it, that you're -- you're giving to them?
  6            A.    I mean, they can -- they can deviate if they
  7   want.
  8            Q.    But there are potentially consequences though if
  9   they deviate; is that right?
 10            A.    Yes.
 11            Q.    Anything else as it relates to your direction
 12   and supervision of detainee workers in the recreation yard?
 13            A.    No.
 14            Q.    And now living area and evening workers, I don't
 15   know if we should tackle those separately or together, but
 16   can you tell me what you've done to direct or supervise
 17   detainee workers with respect to living area and evening
 18   workers?
      worke
          ers?
 19            A.    So as a lieutenant for the living area, it's
 20   been mostly indirect, just making sure that the units are
 21   clean and sanitary.      Since laundry is listed under living
 22   area, we do indirectly assist the laundry, similar to the
 23   kitchen, you know, with movements or investigations for
 24   theft or -- and other types of misconduct.
 25                  And then with regards to the evening workers,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 6 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 28
  1   the facility janitorial, it's just kind of overseeing, you
  2   know, if they're -- the general cleanliness of whatever
  3   they're working on, and also like if there's waxing details
  4   or stripping the floors.
  5                  As an officer, I've been directly involved with
  6   the living areas, or supervising the cleaning of the
  7   workers in the living areas, you know, cleaning up after
  8   meals, the servers, going to pick up the meals, and
  9   distributing the meals, cleaning up after meals, cleaning
 10   up in general.
 11                  Again, there's a worker job description sheet
 12   that explains kind of, you know, different stuff happens at
 13   different times during the day, day cleaners, evening
                                                    evenin
 14   cleaners, graveyard cleaners, or night cleaners.            For
 15   example, they clean the showers at the end of the day when
 16   the showers are all done being used.
 17                  And then as a -- as an officer supervising the
 18   evening workers, just being, you know, posted to observe,
 19   make sure they're okay, there's no security violations, and
 20   also assist them with any supplies they may need or tools.
 21            Q.    So this sounds like more hands-on supervision
 22   and direction on your part?
 23            A.    As an officer, yes.
 24            Q.    And is that one of the main distinctions between
 25   being a shift supervisor and an officer?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 7 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 29
  1            A.    With regards to cleaning, I mean, it just
  2   depends on if I'm assigned that task.
  3                  As a shift supervisor, you're in charge -- or a
  4   lieutenant, you're in charge of the whole building.             So,
  5   you know, periodically I'll check in, but I can't focus my
  6   whole time on that one thing.        And then having -- as an
  7   officer, you know, I've been assigned to a detail, hey,
  8   we're doing this detail, so that was my -- my -- one of my
  9   main focuses.
 10                  As the pod officer, same thing, you know, I'm --
 11   I'm in charge of the security and the safety of everyone,
 12   but it's that collateral duty to make sure we get the
 13   meals, everyone gets a meal, we clean up after the meals.
 14            Q.    Tell me about the details that you've been
 15   assigned with respect to the Voluntary Work Program.
 16            A.    Like it's mainly just there's a trash pickup at
 17   night -- I've primarily worked graveyard shift for my ten
 18   years.     I did work swing shift, but for the most part, I've
 19   been on graveyard.
 20                  On graveyard they do a trash pickup at night.
 21   The units place the trash in trash bags outside the unit,
 22   and then detainees go around and pick it up and collect it
 23   by the loading dock.      So we've supervised the movement.
 24   Sometimes they have to take an elevator, which you have to
 25   ride escorted.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 8 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 30
  1                   And then we -- we do -- they wax the floors,
  2   they'll sweep and mop the floor, and then they'll also wax
  3   or strip, you know, remove the previous floor shine and
  4   apply new floor shine or wax, whatever you call it.
  5            Q.     The floor waxing, buffing, shining, stripping, I
  6   mean, does that primarily occur at night?
  7            A.     Yeah.
  8            Q.     And the workers, the detainee workers that do
  9   that work, do they have previous experience with the
 10   buffing, stripping, waxing the floors?
 11            A.    Some have told me that they to.
 12            Q.    Is that something then that GEO trains those
 13   workers on if they don't have prior experience?
 14            A.    Yes.
 15            Q.    And of course GEO's providing the equipment to
 16   do that work?
 17            A.    Yes.
 18            Q.    And the cleaning materials and solutions that
 19   they'll need to also carry out that work?
 20            A.    Mm-hm.   Yes.
 21            Q.    And are you directing them in terms of where in
 22   the facility to do the buffing, stripping, waxing, shining?
 23            A.    Yes.
 24                  MS. MELL:   Counsel, could I interrupt for a
 25   minute?       I'm getting a notification about arrangements for


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 9 of 39

Marc Johnson                                               December 3, 2019

                                                                     Page 32
  1            Q.    Well, have you directed or supervised detainee
  2   workers as they paint in the facility?
  3            A.    Yes.
  4            Q.    Tell me more about that.
  5            A.    Similar to the other job duties, just making
  6   sure they have the equipment, and they're -- they're okay
  7   and safe, and following the rules, and painting in the
  8   appropriate areas and stuff.
  9            Q.    Now, this painting,
                                      g, is
                                         i it touch-up paint, or is
 10   it, you know, painting walls in corridors?
 11            A.    It could be both.    Sometimes it's just touch up,
 12   and sometimes it's repainting a whole area.
 13            Q.    Along the gray mile?
 14            A.    Correct, or other areas.
 15            Q.    In the pods?
 16            A.    Yes.
 17            Q.    Anywhere else?
                              else
 18            A.    Intake, the booking area.
 19            Q.    So in terms of how long that painting takes, I
 20   suppose it can vary depending on how large the job is?
 21            A.    Yes.
 22            Q.    Are you able to give me a range for how long the
 23   painting might take?
 24            A.    I've seen it take two hours to sometimes four
 25   hours.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 10 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 33
  1            Q.    Now, with respect to the painting, is GEO
  2   training the detainee workers on proper painting technique?
  3            A.    Yeah, similar to the other jobs.
  4            Q.    What about the -- the buffing, waxing, and
  5   stripping of the floors, how long does that typically take?
  6            A.    It can take -- again, it varies.        It can take
  7   two hours to, you know, four or five hours.
  8            Q.    And it just depends on how much, you know,
  9   buffing, waxing, and stripping, you know, how much ground
 10   essentially they've got to cover?
 11                  MS. MELL:   Object to the form.
 12            A.    Yes.
 13            Q.    And they, of course, being the detainee workers?
 14            A.    Yes.
 15                  I've also seen it where the detainees, you know,
 16   they -- they're motivated to -- to do more, you know, or go
 17   longer than one would reasonably expect to complete it.
 18            Q.    And what do you take from that?
 19            A.    That they enjoy the work there, they're
 20   motivated, and you know, it's kind of self-driven.
 21            Q.    Do these workers that are self-driven and do a
 22   good job, do they make more money?
 23            A.    No.
 24            Q.    Is there an opportunity for them to make more
 25   money as, you know, stellar performers?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 11 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 34
  1            A.    No.
  2            Q.    And the murals, there are murals along the gray
  3   mile?
  4            A.    Yes.
  5            Q.    Were those painted by detainee workers?
  6            A.    Yes.
  7            Q.    Was that at GEO's direction?
  8            A.    No.
  9            Q.    Do you know how those murals came to be?
 10            A.    GEO submitted a request to the detainees to see
 11   if anyone wanted to paint the murals, and several detainees
 12   submitted their interest, and I believe they had to submit
 13   artwork submissions showing their skill set.
 14            Q.    So an interview of sorts?
 15                  MS. MELL:   Object to the form of the question,
 16   mischaracterizes the testimony.
 17            A.    No.
 18            Q.    All right, so we talked about your role in
 19   directing or supervising work with respect to the kitchen,
 20   recreation/barber, living area, evening workers, and
 21   laundry.
 22                  Did I get that right?
 23            A.    Yes.
 24            Q.    Now, what role, if any, does ICE play in the
 25   direction and supervision of workers in those same job


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 12 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 37
  1   cleared medically or approved medically.           I can't speak to
  2   how it happens.
  3            Q.    Well, on either front, whether it be the number
  4   of kitchen workers or medical clearance, can you point me
  5   to a specific policy related to ICE's involvement in the
  6   direction and supervision of workers?
  7            A.    I don't have it offhand.      I believe it's in
  8   their PBNDS.
  9            Q.    Now, this is the Performance-Based National
 10   Detention Standards?
 11            A.    Yes.
 12            Q.    And it's your understanding, of course, that GEO
 13   has to comply with the PBNDS; correct?
 14            A.    Yes.
 15            Q.    And part of that compliance is making sure that
 16   GEO and its personnel are supervising and directing
 17   immigration detainees consistent with the PBNDS?
 18                  MS. MELL:   Object to the form of the question.
 19            A.    Yes.
 20            Q.    All right, so other than your belief that ICE
 21   mandates the number of kitchen workers and has a role in
 22   medical clearance, are you aware of any other way in which
 23   ICE directs and supervises kitchen workers?
 24            A.    No.
 25            Q.    Do you know whether or not there is an ICE


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 13 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 38
  1   officer or personnel stationed in the kitchen?
  2            A.    I don't understand the question.
  3            Q.    Well, I understand from my deposition of Mr.
  4   Delacruz that there are a number of GEO personnel in the
  5   kitchen.      My question to you is, do you know whether or not
  6   there is ICE personnel stationed inside the kitchen?
  7            A.    Yeah, it's the station part.       I mean, I know ICE
  8   visits the kitchen, but I -- I don't believe they're
  9   stationed there.
 10            Q.    And when you say visits, what do you mean?
 11            A.    There's a Detention Standards Manager Howard.
 12   He visits the kitchen to ensure compliance with the
 13   Performance-Based National Detention Standards.
 14            Q.    Do you know how often Howard makes his rounds in
 15   the kitchen?
 16            A.    I do not, no.
 17            Q.    And do you know whether or not Howard, in his
 18   role, is it limited to just the kitchen, or is it
 19   facilitywide?
 20            A.    It's the whole facility.
 21            Q.    And I'm sorry, Howard's title again was?
 22            A.    Is the DSM, it's an acronym for detention
 23   standards manager, I believe.
 24            Q.    And it's your belief that he is an ICE employee?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 14 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 39
  1            Q.    Okay.   How many detention standards managers
  2   work or are stationed at the Northwest Detention Center?
  3            A.    One.
  4            Q.    Big picture, how many ICE personnel are
  5   stationed at the Northwest Detention Center?
  6                  MS. MELL:   Object to the form.
  7            A.    I don't know.
  8            Q.    If you had to guess?
  9                  MS. MELL:   No, don't guess.
 10            Q.    I'm looking for a ballpark.
 11                  Is it more than five?
 12            A.    I would imagine so, but I don't know for sure.
 13            Q.    Well, in your ten years of experience there,
 14   both as a detention officer and as a lieutenant, can you
 15   tell me the names of other ICE personnel that have been
 16   stationed at the Northwest Detention Center?
 17            A.    Yes.
 18            Q.    Who?
 19            A.    Arroyo -- oh, man, on the spot here, let's
 20   see -- Renner, Rukhstruhl, Muirhead.          I mean, there's more,
 21   I'm just -- I can't recall offhand.
 22            Q.    And where within the facility -- let me back up.
 23                  The people that you just named, do they have
 24   offices within the facility?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 15 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 40
  1            Q.    Are they clustered together, or are they
  2   sprinkled throughout?
  3            A.    They're all together.
  4            Q.    Where?
  5            A.    It's on the second floor of the administration
  6   building.
  7            Q.    Is that the only location?
  8            A.    At the Northwest Detention Center, yes.
  9            Q.    And the five people total that you mentioned,
 10   and I understand that you said there may be more, are they
 11   all currently employed, or are you just thinking about the
 12   span of your ten-year career with GEO?
 13            A.    I believe they're currently employed.
 14            Q.    And of the names that you mentioned, I'm sorry,
 15   was it Howard, is that the first name or last name for the
 16   detention standards manager?
 17            A.    That's the last name.
 18            Q.    All right, so the detention standards manager
 19   you mentioned is someone that you believe is responsible
 20   for ensuring that GEO's in compliance with the PBNDS.                Do
 21   you have any insights or understandings about the roles of
 22   the other people that you named?
 23            A.    I believe some of them are like deportation
 24   officers or supervisory deportation officers.
 25            Q.    Do you have any other insights into what their


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 16 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 41
  1   roles are?
  2            A.    No.
  3            Q.    And so it sounds like Detention Standards
  4   Manager Howard is different than the other four that you
  5   mentioned by name, is that fair to say, in terms of his
  6   role at the facility?
  7            A.    Yes.
  8            Q.    Okay.   And then on Detention Standards Manager
  9   Howard's visits to the kitchen, you believe that he may
 10   offer direction and supervision to the detention -- or to
 11   the detainees?
 12            A.    No.
 13            Q.    Is there anything else that you can think of in
 14   terms of ICE's involvement with the supervision and
 15   direction of detainee workers in the kitchen?
 16            A.    No.
 17            Q.    Now, we can do the same thing for the other
 18   categories, recreation/barber, living area, evening
 19   workers, laundry, in terms of ICE's involvement, but before
 20   we do that, my question to you is, would your answer be any
 21   different than what you've just described to me about ICE's
 22   involvement in the kitchen?
 23            A.    No, it -- it would be the same.        DSM Howard's in
 24   charge of, you know, the whole building, so
 25   responsibilities for all the areas, including these, and


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 17 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 42
  1   you know, it's overseen by ICE.
  2            Q.    So how often would -- or are ICE personnel in
  3   the pods, for example?
  4            A.    I believe they come around once a week to do
  5   visits with the detainees, and then I'm not sure if the --
  6   they do what's called a kite pickup.          I think they have to
  7   do that every day, Monday through Friday.
  8            Q.    In that way, would you call ICE's involvement
  9   more administrative, if they're picking up kites, and
 10   detention visits are related to immigration status; is that
 11   a fair characterization?
 12                  MS. MELL:   Object to the form of the question,
 13   fairness is not relevant, nor is his opinion.
 14            A.    What was the question?
 15            Q.    Yeah, and I got a little lost in the objection
 16   too.     I do want to hear your opinion.       I mean, you've
 17   worked there for ten years, so you're going to know better
 18   than myself and even Counsel about what takes place at the
 19   facility.
      fac
      fa
       acility.
 20                  My question is whether or not you view ICE's
 21   role and involvement there as more administrative in
 22   nature?
      nat
        ture?
 23                  MS. MELL:   Object to the form of the question.
 24            A.    No.
 25            Q.    What would you call it?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 18 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 43
  1                  MS. MELL:   Again, object to the form.
  2            A.    I mean, they're, you know -- it's -- it's -- ICE
  3   is -- ICE is the client.        They -- they say what goes.          So,
  4   you know, I've seen detainees appeal to ICE to have stuff
  5   changed, and they've done that, or ICE has mandated
  6   changes, you know.
  7            Q.    Do you believe though that GEO handles more of
  8   the day-to-day hands-on work of the facility?
  9                  MS. MELL:   Object to the form of the question.
 10            A.    I mean, yeah.
 11            Q.    And that includes the direction and supervision
 12   of the detainees and the detainee workers --
 13                  MS. MELL:   Object --
 14            Q.    -- correct?
 15                  MS. MELL:   Object to the form of the question.
 16            A.    According to the PBNDS.
 17            Q.    That's GEO's role, to do the hands-on work of
 18   managing the detainees, including the detainee work?
 19                  MS. MELL:   Object to the form of the question.
 20            A.    Yes.
 21            Q.    Now, how is it that detainees are assigned to
 22   work in the VWP?
 23            A.    I don't under -- the BWP?
 24            Q.    The VWP?
 25            A.    Oh, sorry, the Voluntary Work Program?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 19 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 46
  1            Q.    That's GEO personnel; correct?
  2            A.    Correct.
  3            Q.    Is there a line on this form for ICE to sign off
  4   on?
  5            A.    No.
  6            Q.    Let's look at the fourth item there at the top.
  7   It reads, "Unexcused absence, unsatisfactory work
  8   performance, or participation in a serious infraction, e.g.
  9   fighting, is cause for removal from a work assignment."
 10                  Did I read that correctly?
 11            A.    Yes.
 12            Q.    Is that statement true?
 13            A.    Yes.
 14            Q.    Now, who initiates the process for removal from
 15   a work assignment, is that ICE or GEO?
 16            A.    It could be either.
 17            Q.    Tell me about a time that ICE initiated the
 18   removal process.
 19            A.    I can't think of any offhand.
 20            Q.    In your ten years of experience at the Northwest
 21   Detention Center, you can't think of a single instance in
 22   which ICE initiated the removal of a detainee worker from a
 23   work assignment?
 24                  MS. MELL:   Object to the form.
 25            A.    Like I said, I can't recall.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 20 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 47
  1            Q.    Let's look at the sixth item there on
  2   Exhibit-314, the Volunteer Work Program Agreement.             It
  3   reads, "Detainees must adhere to all safety regulations and
  4   to all medical and grooming standards associated with a
  5   work assignment."
  6                  Did I read that correctly?
  7            A.    Yes.
  8            Q.    Does GEO work to ensure that detainee workers
  9   are complying with safety regulations and medical and
 10   grooming requirements?
 11            A.    Yes.
 12            Q.    That's part of the job of a detention officer;
 13   correct?
 14                  MS. MELL:   Object to the form.
 15            A.    Yes.
 16            Q.    And that eighth item there says "Primary factors
 17   that impact hiring are classification level, attitude,
 18   behavior, and physical ability to perform the job."
 19                  Did I read that correctly?
 20            A.    Yes.
 21            Q.    From that sentence, is it safe to assume that
 22   GEO has some discretion in who to hire?
 23                  MS. MELL:   Object to the form.
 24            A.    No.
 25            Q.    How do you interpret that sentence?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 21 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 48
  1                  MS. MELL:   Object to the form.
  2            A.    Well, it lists the -- the certain things, but it
  3   says they impact not that they will affect, they just
  4   impact it.
  5            Q.    And do you see a distinction between impact
  6   versus affect?
  7            A.    Yes.
  8            Q.    Tell me, what is that distinction?
  9            A.    If it had an effect, I would interpret that to
 10   be we could pick and choose who we wanted, whereas this
 11   just says it will have an impact.
 12                  From what I understand, the worker -- once you
 13   submit a request to be a worker, you go on a waiting list,
 14   and GEO can't jump around on the list; it's first in, first
 15   out, so to speak.
 16            Q.    Now, there's a black bar towards the end, and I
 17   redacted out someone's name there, but if you look above
 18   that black bar, the last sentence of that paragraph, right
 19   above it, it reads, "We thank you for your important
 20   contribution to maintaining this facility."
 21                  Did I read that correctly?
 22            A.    Yes.
 23            Q.    Do you believe that the detainee workers make an
 24   important contribution to maintaining the Northwest
 25   Detention Center?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 22 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 49
  1                  MS. MELL:   Object to the form of the question.
  2            A.    Yes.
  3                  MR. WHITEHEAD:    All right, let's take a break.
  4                  THE VIDEOGRAPHER:    This is the end of media one.
  5   This deposition will continue on media two.            The time is
  6   3:13.    Going off the record.
  7                         (Recess at 3:13 p.m.)
  8                         (Reconvened at 3:23 p.m.)
  9                  THE VIDEOGRAPHER:    Back on the record.       This is
 10   the beginning of media two to the deposition of Marc
 11   Johnson.      The time is approximately 3:23.
 12            Q.    Do the various work assignments for the detainee
 13   workers have job descriptions?
 14            A.    Yes.
 15            Q.    Let's take a look at Exhibit-315.
 16                  And you've just been handed Exhibit-315, and
 17   these are various detainee job descriptions.            The
 18   descriptions are undated, but do these look familiar to
 19   you?
 20            A.    Yes.
 21            Q.    I'd like to go through each of these and talk
 22   about GEO's level of control over the detainee workers in
 23   each of the job descriptions here.
 24                  So let's start with the first page; have you
 25   supervised barbers in the barbershop ever?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 23 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 50
  1            A.    No.
  2            Q.    Based on what you know about directing and
  3   supervising detainee work at the Northwest Detention
  4   Center, would it be your expectation that detainee workers
  5   in the barbershop follow the specific work duties outlined
  6   on the job description?
  7                  MS. MELL:   Object to the form of the question.
  8            A.    Yes.
  9            Q.    Now, do detainee workers have the discretion to
 10   deviate from their specific work duties?
 11                  MS. MELL:   Object to the form.
 12            A.    No.
 13            Q.    For example, looking at this job description
                                                      descripti
 14   here on the first page of Exhibit-315, it instructs
 15   barbers, it says "Towels will not be used."            Looks to be
 16   the fifth bullet down.
 17                  Do you see that?
 18            A.    Yes.
 19            Q.    For example, could a detainee use towels even
 20   though the job description says not to?
 21            A.    I believe they could try, but the staff would
 22   intervene and not allow it.
 23            Q.    In that way, staff is supervising the detainee
 24   workers to ensure that they're complying with their job
 25   duties?
      duti
      du
       uties?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 24 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 51
  1                  MS. MELL:   Object to the form of the question.
  2            A.    Yes.
  3            Q.    And GEO provides the barbers, in this case, with
  4   the equipment they need to do their jobs?
  5            A.    Yes.
  6            Q.    And there's no expectation that the detainee
  7   workers, you know, bring their own equipment to the
  8   barbershop; correct?
  9            A.    No.
 10            Q.    In fact, they'd be prohibited from doing so?
 11                  MS. MELL:   Object to the form.
 12            A.    Correct.
 13            Q.    Now, if a barber has preexisting skill as a
 14   barber, is there an opportunity for them to make more?
 15            A.    No.
 16            Q.    Can they earn more money if they do a complex
 17   haircut or hairstyle?
 18            A.    No.
 19            Q.    Are there GEO barbers at the Northwest Detention
 20   Center?
 21            A.    I don't understand the question.
 22            Q.    Are there -- is there GEO personnel that's
 23   responsible for or that also cuts hair at the Northwest
 24   Detention Center?
 25            A.    No.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 25 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 52
  1            Q.    If the detainees did not work as barbers, who
  2   would cut hair?
  3                  MS. MELL:   Object to the form.
  4            A.    I don't know.
  5            Q.    GEO would have to hire someone; is that a safe
  6   assumption?
  7                  MS. MELL:   Object to the form of the question.
  8            A.    I'm not sure.
  9            Q.    Now, let's look at the next page, page 2 of
 10   Exhibit-315.      This is a job description for barbershop
 11   cleaner.      Now, the first bullet there under the specific
 12   work duties instructs detainee workers to spray liberally
 13   the clippers with H42 cleaner.
 14                  Do you see that?
 15            A.    Yes.
 16            Q.    Could a detainee worker use a different type of
 17   cleaner if they wanted to?
 18            A.    No.
 19            Q.    And GEO provides the barbershop cleaners with
 20   the cleaning materials that they need to do their job;
 21   correct?
 22            A.    Yes.
 23            Q.    Provides them with the training on the safety
 24   regulations that they need to do the job as well?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 26 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 53
  1                  MS. MELL:   Counsel, I just realized that I don't
  2   see continuing Bate -- Bates numbers on these pages, and I
  3   thought you represented this was from the discovery.
  4                  MR. WHITEHEAD:    It is.    This is from GEO's
  5   production.      I'm not quite sure why the Bates numbers did
  6   not print.      I believe it's just one of the radio buttons
  7   didn't get checked off when printing this from our document
  8   management system.
  9                  MS. MELL:   But it's not -- this isn't the Bates
 10   number down here?
 11                  MR. WHITEHEAD:    No, it's not.
 12                  Yeah, I don't know why, if it was just a matter
 13   of it getting cut off, but I will represent for the record
 14   that Exhibit-315 came from GEO's production.            And if you'd
 15   like, after the fact I could find the specific Bate
 16   numbers -- Bates numbers that are represented here in the
 17   document.
 18                  MS. MELL:   Okay, thank you.
 19                  MR. WHITEHEAD:    Of course.
 20            Q.    All right, with the barbershop cleaners, could
 21   they decide on their own that they would like to clean the
 22   clippers, for example, in the yard or a different part of
 23   the facility outside of the barbershop?
 24            A.    No.
 25            Q.    Could the barbershop cleaners make more money if


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 27 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 54
  1   they were efficient or good at their job in cleaning the
  2   barbershop?
      barbe
      ba  ershop?
  3            A.    No.
  4            Q.    Have you ever had a detainee worker ask for a
  5   raise?
  6            A.    No.
  7            Q.    Have you ever sought authorization to pay a
  8   detainee worker more than a dollar a day for their work?
  9            A.    No.
 10            Q.    With the barbers, could they make more money if
 11   they cut more heads in the barbershop?
 12                  MS. MELL:   I hope they aren't cutting heads;
 13   more hair of heads -- on heads?
 14            A.    No.
 15            Q.    They couldn't charge per haircut, for example?
 16            A.    No, it's a flat rate.
 17            Q.    Of a dollar a day?
 18            A.    Correct.
 19            Q.    Let's look at page 3 of Exhibit-315.         This one
 20   is a job description, job title Medical Cleaning.             Here
 21   again, this job description lists specific duties.
 22                  Do you see that?
 23            A.    Yes.
 24            Q.    And do detainee workers have discretion to mop
 25   other than the designated areas for medical?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 28 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 55
  1            A.    No.
  2            Q.    Part of their job is to remove trash and replace
  3   with new liners.      That's item 6 there.       GEO provides those
  4   liners; is that correct?
  5            A.    Yes.
  6            Q.    And GEO provides the equipment they need to do
  7   the cleaning?
  8            A.    Yes.
  9            Q.    As well as the cleaning solution?
 10            A.    Yes.
 11            Q.    GEO provides the medical cleaners on proper
 12   sanitation and safety as it relates to their job; correct?
 13                  MS. MELL:   Object to the form of the question.
 14            A.    Yes.
 15            Q.    Now, there's a bottom section there entitled
 16   Termination.
 17                  Do you see that?
 18            A.    Yes.
 19            Q.    Do you agree that failure to follow staff
 20   instructions could lead to termination of a detainee
 21   worker?
 22            A.    Yes.
 23            Q.    Do you agree that failure to follow safety
 24   procedures could lead to termination of a detainee worker?
 25            A.    Yes.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 29 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 56
  1            Q.    Excessive absenteeism?
  2            A.    Yes.
  3            Q.    Misconduct and horseplay?
  4            A.    Yes.
  5            Q.    Theft?
  6            A.    Yes.
  7            Q.    Unsatisfactory work performance?
  8            A.    Yes.
  9            Q.    Now, in each of those instances, would it be GEO
 10   that initiates the termination or disciplinary proceedings
 11   against the detainee worker?
 12            A.    It depends.
 13            Q.    What does it depend on?
 14            A.    I mean, the reason.
 15            Q.    Well, my question drives more at who the actor
                                                              acto
 16   is that would initiate the proceedings; is it GEO or
 17   someone else?
 18            A.    A majority of the time it would be GEO.
 19            Q.    And if not GEO, who?
 20            A.    It could be ICE.
 21            Q.    And if I remember from earlier, you said that
 22   you cannot think of a time in which ICE initiated
 23   termination or discipline against a Voluntary Work Program
 24   participant; did I get that right?
 25            A.    Not specifically, no.


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 30 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 57
  1            Q.    Not specifically.
  2                  You can't recall specifically you're saying?
  3            A.    Correct.
  4            Q.    Again, working with Exhibit-315, let's look at
  5   page 4.       This is a job description for job title General
  6   Worker.       Now, the specific work duties there, are those
  7   consistent with your understanding of what this job
  8   entails?
  9            A.    Yes.
 10            Q.    And again, as it relates to those work duties,
 11   the detainees -- the -- strike that.
 12                  As it relates to those specific job duties, it's
 13   the case that the detainee workers may not deviate from
 14   their specific duties and responsibilities; correct?
 15            A.    Correct.
 16            Q.    And here again, GEO provides the equipment they
 17   need to do their job?
 18            A.    Yes.
 19            Q.    GEO provides the training they need to do their
 20   job?
 21            A.    Yes.
 22            Q.    GEO supervises them to ensure that they're
 23   complying with GEO's policies and regulations; correct?
 24            A.    Correct.
 25            Q.    Now, with the general workers, is there an


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 31 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 58
  1   opportunity for them to earn more money if they're good
  2   workers?
  3            A.    No.
  4            Q.    They get paid regardless of whether or not they
  5   have -- the same -- excuse me.
  6                  They get paid the same regardless of whether
  7   they have prior experience in the janitorial industry;
  8   correct?
  9            A.    Yes.
 10            Q.    Let's look at the bottom here of page 4.         Again
 11   we see the Termination heading.
 12                  Do you agree that failure to follow staff
 13   instructions could lead to the termination of general
 14   workers --
 15            A.    Yes.
 16                  MS. MELL:   I just object to the omission of CSC
 17   in that phrase.       We're still dealing with CSC policy it
 18   looks like.
 19            Q.    No, my question was different, you know, my
 20   question is exactly what I asked.
 21                  Failure to follow GEO staff instructions, could
 22   that lead to a detainee worker's termination from their job
 23   assignment?
 24            A.    Yes.
 25            Q.    And that's true of -- of any detainee worker


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 32 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 59
  1   job; correct?
  2            A.    Yes.
  3            Q.    Excessive absenteeism, that could lead to
  4   termination; correct?
  5            A.    Yes.
  6            Q.    Misconduct and horseplay?
  7            A.    Yes.
  8            Q.    Theft?
  9            A.    Yes.
 10            Q.    And unsatisfactory work performance?
 11            A.    Yes.
 12            Q.    Let's look at the next page, page 5.         This one
 13   is for Laundry Worker is the title of the job description.
 14                  Now, the specific work duties here listed, are
 15   those consistent with your understanding of what the
 16   laundry worker job entails?
 17            A.    Yes.
 18            Q.    Do the detainee workers, the laundry workers,
 19   have discretion to deviate from these specific work duties?
 20            A.    No.
 21            Q.    And GEO supervises them to ensure that they're
 22   complying with their work duties?
 23            A.    Yes.
 24            Q.    GEO provides them with the training they need to
 25   do their job?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 33 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 60
  1            A.    Yes.
  2            Q.    And the equipment they need to do their job?
  3            A.    Yes.
  4            Q.    And the detainee laundry workers have no
  5   opportunity to earn more money if they're good at their job
  6   or do more work; correct?
  7            A.    Correct.
  8            Q.    To your knowledge, can the detainee workers seek
  9   employment outside the Northwest Detention Center?
 10            A.    Not while they're being detained by immigration.
 11            Q.    Can detainee workers earn overtime?
 12                  MS. MELL:   Object to the form.
 13            A.    No.
 14            Q.    Do detainee workers that aren't very good at
 15   their job make less money?
 16            A.    No.
 17            Q.    How many janitors are employed by GEO right now?
 18            A.    Right now, I believe two.
 19            Q.    And over your decade with GEO, has it been more
 20   or less two janitors that work at the facility?
 21            A.    I believe it's normally three.       They have had I
 22   think sometimes four.
 23            Q.    The janitors, where do they clean?
 24            A.    Primarily the unsecured areas.
 25            Q.    In other words, they clean the areas that the


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 34 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 61
  1   detainees don't have access to?
  2            A.    Yes.
  3            Q.    Do the janitors clean any of the secured areas?
  4            A.    I believe the medical administration offices is
  5   the only place on the secured side.
  6            Q.    And is that because the medical administration
  7   office is a secured area?
  8            A.    Right, it's like restricted.       Medical would be
  9   considered a secured area as well, but --
 10            Q.    There's heightened restrictions for the admin
 11   office?
 12            A.    Right.
 13            Q.    How big is the Northwest Detention Center, if
 14   you know, in terms of square footage?
 15            A.    I don't know.
 16            Q.    It's pretty big though?
 17            A.    It's a large -- large building, couple
 18   buildings.
 19            Q.    What is a pod porter?
 20            A.    A pod porter is like a detainee worker that
 21   works in their housing unit, their assigned housing unit.
 22            Q.    Let's take a look at Exhibit-316, please.
 23                  You're looking at Exhibit-316.       It's titled
 24   Northwest Detention Center Pod Porter Job Descriptions.
 25                  Have you seen this document before?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 35 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 64
  1                  MS. MELL:   Object to the form.
  2            A.    -- I should have said no.
  3            Q.    Now, looking at the Pod Porter Job Descriptions,
  4   on the back of the form here I see a line for the
  5   detainee's name as well as the detainee's signature; is
  6   that right?
  7            A.    Yes.
  8            Q.    And then it references offices -- officer's
  9   signature.
 10                  Who is the officer referenced there?
 11            A.    The GEO officer.
 12            Q.    Is there a spot anywhere on this form where ICE
 13   is expected to sign off?
 14            A.    No.
 15            Q.    Does ICE play any role in where detainees are
 16   assigned to work?
 17            A.    Not that I know of.
 18            Q.    Let's take a look at Exhibit-309.
 19                  What are we looking at here at Exhibit-309?
 20            A.    This is a daily pod worker list.
 21            Q.    As you flip through, it's not just the pods,
 22   there's references to laundry and kitchen as well.
 23            A.    Oh, okay.   So yeah, it looks like it's the -- a
 24   facility worker list.
 25            Q.    Now, is this a document or something like this


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 36 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 69
  1            A.    I'm sorry, repeat the question.
  2            Q.    Well, let me try and put it into context.
  3                  So looking at Exhibit-308, if you look at the
  4   top there --
  5            A.    Mm-hm.
  6            Q.    -- that last bullet, it says "By detainee
  7   signature staff is affirming that the following have been
  8   evaluated and met acceptable standards: the job was
  9   completed, detainee maintained a good attitude, and the
 10   detainee began work on time."
 11                  So my question is, is it the detention officer
 12   that decides whether or not a detainee worker may actually
 13   sign this form?
 14            A.    No.
 15            Q.    Let me try one -- one more time.
 16                  If a detainee hasn't performed their work to a
 17   satisfactory fashion, could a detention officer say, No,
 18   you don't get to sign the worker pay sheet today?
 19            A.    Yes.
 20            Q.    Does that happen?
 21            A.    Yes.
 22            Q.    Give me an example of a time when that would
 23   happen or has happened?
 24            A.    If they aren't cleaning the showers good, I --
 25   you know, not scrubbing correctly, cleaning them, you know,


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 37 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 70
  1   or they try and do it too quickly, like two minutes, and
  2   then sign, I want to be done.
  3            Q.    Can you tell me about another time?
  4            A.    If they just, you know, refuse to get up for
  5   their shift or clean.
  6            Q.    They don't get paid?
  7            A.    They don't get paid, and they could potentially
  8   lose their job.
  9            Q.    What are IDP sanctions?
 10            A.    That's a disciplinary hearing.
 11            Q.    And IDP, what does that stand for?
 12            A.    I believe it stands for Institutional
 13   Disciplinary Panel.
 14            Q.    Who is on that panel?
 15                  And you can give me titles if you don't know
 16   names.
 17            A.    I believe it's the restricted housing unit
 18   lieutenant and an ICE officer or supervisor, ICE
 19   supervisor.
 20            Q.    Anybody else?
 21            A.    Just those two people.
 22            Q.    What is a UDC hearing?
 23            A.    I believe it stands for a Unit Disciplinary
 24   Committee.
 25            Q.    Who is on the Unit Disciplinary Committee?


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 38 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 71
  1            A.    Just a -- a sup -- I believe it's any
  2   supervisor, sergeant or lieutenant, or it may just be a
  3   lieutenant.
  4            Q.    So what's the difference between IDP and UDC?
  5            A.    The UDC is like a lower level infraction, an IDP
  6   is for a more serious infraction.
  7            Q.    Can you give me an example of a more serious
  8   infraction that would go to IDP?
  9            A.    So for fighting, two people fighting would go to
 10   an IDP, whereas like a simple theft would just be a UDC.
 11            Q.    What about poor performance in the Voluntary
 12   Work Program, would that be UDC or IDP?
 13            A.    You don't get written up for a poor performance.
 14            Q.    Now, the UDC determinations, to your knowledge,
 15   do those go to ICE at any point?
 16            A.    I don't believe they do.      They go in your
 17   detainee file.
 18            Q.    And the IDP proceedings, ICE is a part of it?
 19            A.    Correct.
 20            Q.    As a detention officer, do you take attendance
 21   for the detainee workers that are under your -- your
 22   charge?
 23            A.    Yeah, I would verify when they're supposed to
 24   work and did they complete the work satisfactorily.
 25            Q.    And that's -- is that back to the worker pay


                    SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com         206.622.6661 * 800.657.1110 FAX: 206.622.6236
      Case 3:17-cv-05769-RJB Document 223-8 Filed 01/02/20 Page 39 of 39

Marc Johnson                                                December 3, 2019

                                                                     Page 88
  1
                             C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 10th day of December, 2019.
 20
 21
 22
                   __________________________________________
 23
                   NCRA Registered Professional Reporter
 24                Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
